FILED
                             NOT FOR PUBLICATION                              MAR 13 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURINDER SAINI,                                   No. 09-71237

               Petitioner,                        Agency No. A097-102-403

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Surinder Saini, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Kin v. Holder, 595

F.3d 1050, 1054 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Saini’s testimony was internally inconsistent and inconsistent with his

declaration regarding the circumstances of his arrest and release, including the date

of the arrest and whether Amrik Singh was released from custody with Saini or had

been handed over to the Punjab police. See id. at 1058 (inconsistencies regarding

petitioners’ arrests and release went to the heart of the claim and supported an

adverse credibility finding). Saini’s explanations do not compel a contrary

conclusion. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

Accordingly, in the absence of credible testimony, Saini’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Because Saini’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any other evidence that shows it is more likely

than not that he will be tortured if returned to India, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71237